           Case 8:19-cv-00302-AG-KES Document 11 Filed 03/13/19 Page 1 of 3 Page ID #:86




                 1 MUSICK, PEELER & GARRETT LLP
                                 650 Town Center Drive, Suite 1200
                 2               Costa Mesa, California 92626-1925
                                     Telephone (714) 668-2400
                 3                   Facsimile (714) 668-2490
                   Donald E. Bradley (State Bar No. 145037)
                 4  d.bradley@musickpeeler.com
                 5
                     Attorneys for Defendant TRANS UNION LLC
                 6
                 7
                 8                                   UNITED STATES DISTRICT COURT
                 9
                             CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
             10
             11 Pritish Vora,                                           Case No. 8:19-cv-00302 AG (KESx)
             12
                                         Plaintiff,                     Hon. Andrew J. Guilford, Courtroom 10D
             13                  vs.
                                                                        DEFENDANT TRANS UNION LLC’S
             14
                EQUIFAX INFORMATION                                     NOTICE OF INTERESTED PARTIES
             15 SERVICES, LLC; EXPERIAN
                INFORMATION SOLUTIONS, INC.;
             16
                TRANS UNION, LLC,
             17
                          Defendants.
             18
             19
             20 TO THE CLERK OF THE ABOVE ENTITLED COURT:
             21                  Trans Union LLC (“Trans Union”) hereby files this Notice of Party with
             22 Financial Interest, pursuant to Civil Rule 40.2. The undersigned counsel for Trans
             23 Union certifies that the following listed parties are associated with Trans Union and
             24 may have a direct, pecuniary interest in the outcome of this case. These
             25 representations are made to enable the Court to evaluate possible disqualification or
             26 recusal.
             27                  1.      The following are parents, trusts, subsidiaries and/or affiliate entities
             28 that have issued shares or debt securities to the public or are a publically held entity
MUSICK, PEELER
& GARRETT LLP        1148803.1
                                           DEFENDANT TRANS UNION LLC’S NOTICE OF INTERESTED PARTIES
           Case 8:19-cv-00302-AG-KES Document 11 Filed 03/13/19 Page 2 of 3 Page ID #:87




                 1 that owns 10% or more of Trans Union LLC: Trans Union LLC is a wholly owned
                 2 subsidiary of TransUnion Intermediate Holdings, Inc. TransUnion Intermediate
                 3 Holdings, Inc. is wholly owned by TransUnion. TransUnion is a publicly traded
                 4 entity. Investment funds affiliated with T. Rowe Price Group, Inc., a publicly-
                 5 traded entity, own more than 10% of TransUnion’s stock. No public company
                 6 directly owns 10% or more of the ownership in Trans Union LLC.
                 7               2.    The following are owners or members of non-publicly traded entities
                 8 such as LLCs or other closely held entities: TransUnion Intermediate Holdings, Inc.
                 9 is the sole member of Trans Union LLC.
             10                  3.    Trans Union LLC hereby discloses that the following are the parent
             11 corporation and any publicly held corporation owning 10% or more of its stock:
             12 Trans Union LLC is a wholly owned subsidiary of TransUnion Intermediate
             13 Holdings, Inc. TransUnion Intermediate Holdings, Inc. is wholly owned by
             14 TransUnion. TransUnion is a publicly traded entity. Investment funds affiliated
             15 with T. Rowe Price Group, Inc., a publicly-traded entity, own more than 10% of
             16 TransUnion’s stock. No public company directly owns 10% or more of the
             17 ownership in Trans Union LLC.
             18                  In addition, Trans Union believes that the other parties to this action may
             19 have a direct, pecuniary interest in the outcome of this case; however, Trans Union
             20 lacks sufficient information or belief with regard to whether they have any related
             21 entities which may be similarly interested.
             22
             23 DATED: March 13, 2019                         MUSICK, PEELER & GARRETT LLP
             24
             25
                                                              By:         /s/ Donald E. Bradley
             26
                                                                    Donald E. Bradley
             27                                                     Attorneys for Defendant TRANS UNION LLC
             28
MUSICK, PEELER
& GARRETT LLP        1148803.1                                        2
                                        DEFENDANT TRANS UNION LLC’S NOTICE OF INTERESTED PARTIES
           Case 8:19-cv-00302-AG-KES Document 11 Filed 03/13/19 Page 3 of 3 Page ID #:88




                 1                                       PROOF OF SERVICE
                 2
                     STATE OF CALIFORNIA, COUNTY OF ORANGE
                 3
                 4       At the time of service, I was over 18 years of age and not a party to this
                   action. I am employed in the County of Orange, State of California. My business
                 5
                   address is 650 Town Center Drive, Suite 1200, Costa Mesa, CA 92626-1925.
                 6
                         On March 13, 2019, I served true copies of the following document(s)
                 7
                   described as DEFENDANT TRANS UNION LLC’S NOTICE OF
                 8 INTERESTED PARTIES on the interested parties in this action as follows:
                 9
                                                    Pritish Vora
             10                                     27758 Santa Margarita Parkway, #530
                                                    Mission Viejo, CA 92691
             11
                                                    Phone: (949) 292-8359
             12                                     Email: pvora2112@gmail.com
             13                                     Plaintiff in Pro Per

             14                  BY MAIL: I enclosed the document(s) in a sealed envelope or package
             15                  addressed to the persons at the addresses listed in the Service List and placed
                                 the envelope for collection and mailing, following our ordinary business
             16                  practices. I am readily familiar with the practice of Musick, Peeler &
             17                  Garrett LLP for collecting and processing correspondence for mailing. On
                                 the same day that correspondence is placed for collection and mailing, it is
             18                  deposited in the ordinary course of business with the United States Postal
             19                  Service, in a sealed envelope with postage fully prepaid. I am a resident or
                                 employed in the county where the mailing occurred. The envelope was
             20                  placed in the mail at Costa Mesa, California.
             21
                      I declare under penalty of perjury under the laws of the United States of
             22 America that the foregoing is true and correct and that I am employed in the office
             23 of a member of the bar of this Court at whose direction the service was made.
             24                  Executed on March 13, 2019, at Costa Mesa, California.
             25
             26                                                            /s/ April M. Yusay
                                                                     April M. Yusay
             27
             28
MUSICK, PEELER
& GARRETT LLP        1148803.1                                       3
                                        DEFENDANT TRANS UNION LLC’S NOTICE OF INTERESTED PARTIES
